Citation Nr: 0630330	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  99-15 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from June 29, 1974 
to August 14, 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  Upon the 
veteran's appeal of that decision, the Board in November 2000 
remanded the case for additional development.  The case then 
returned to the Board, and the Board in September 20002 
issued a decision denying the claim.  However, the veteran 
then appealed the case to the United States Court of Appeals 
for Veterans Claims (Court), and the Court issued an Order in 
March 2005 setting aside the Board's September 2002 decision, 
and remanding the case for additional development.  

By rating decision of January 2002, service connection for an 
acquired psychiatric, characterized as a chronic adjustment 
disorder with mixed anxiety and depressed mood was granted, 
with a 30 percent rating assigned.  This was on the basis 
that medical evidence associated this psychiatric pathology 
with service.


FINDINGS OF FACT

1.  The veteran has an anxiety disorder causally related to 
service, variously diagnosed.

2.  Rating criteria for anxiety, depression, and PTSD are the 
same.  Symptoms of one pathology could not logically be 
separated or dissociated from other pathology.

3.  An acquired psychiatric disorder, variously diagnosed has 
been service connected.  Recent records show PTSD as a 
symptom or alternative diagnosis of the service connected 
psychiatric disorder.



CONCLUSION OF LAW

A psychiatric disorder, variously diagnosed, now to include 
PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107  (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The veteran's claim for service connection for PTSD is 
granted in full by this decision, and hence there is no 
reasonable possibility that further notice to the veteran or 
claim development assistance will further the claim.  

Claim for Service Connection for PTSD

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1137 West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2005).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App 128 (1997).

During the pendency of the current appeal, the RO by a 
January 2002 rating action granted service connection for an 
adjustment disorder with mixed anxiety and depressed mood, 
and assigned a 30 percent disability evaluation for that 
disorder.  This was based in substantial part on an October 
2001 VA examination for compensation purposes, where the 
examiner noted the veteran's past medical records variously 
discounting the presence of significant trauma in service, 
with the exception of a treating family physician who opined 
that the veteran did have PTSD due to alleged in-service 
encounters including physical and verbal abuse by a drill 
instructor.  Recently, the veteran has submitted a March 2006 
letter by a treating nurse, as well as an April 2006 letter 
by another treating physician, both, in pertinent part, to 
the effect that the veteran has PTSD due to in-service 
stressors.  

The October 2001 VA examiner noted that the veteran had in 
the past been diagnosed variously, including with paranoid 
personality disorder; obsessive compulsive disorder; 
adjustment disorder with depression and anxiety; and 
adjustment disorder with mixed features.  The VA examiner 
further noted that the veteran demonstrated both in past 
psychiatric treatment and upon current evaluation, anger and 
suspiciousness, feelings of mistreatment, and feelings of 
victimization and abuse by superiors in service, in civilian 
jobs, and in the community.  The veteran also reported 
victimization in childhood.  

Nonetheless, the VA examiner diagnosed a chronic adjustment 
disorder with mixed anxiety and depressed mood, and assessed 
that it is "at least as likely as not" that "a portion of 
the veteran's longstanding adjustment difficulties may be 
related to stressful events [...] experienced during the 
veteran's military service."  The examiner added that while 
"it is difficult to attribute all the veteran's problems to 
his military experiences, [...] [i]t appears reasonable [...] 
to attribute definite occupational and social impairment to 
the military-related conditions alone."

On the basis of this opinion the RO granted service 
connection for adjustment disorder with mixed anxiety and 
depressed mood.  The Board is thus faced with a anxiety 
disorder which has been service connected, and a standing 
claim for service connection for PTSD, which is also an 
anxiety disorder, for which any associated psychiatric 
impairment would be indistinguishable, for rating purposes, 
from that for which the veteran is already service connected.  
With the grant of service connection for an anxiety disorder, 
the same rating criteria is used to assess the level of 
impairment, under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (2005).  Hence, ultimately the 
diagnostic name assigned, be it "chronic adjustment disorder 
with mixed anxiety and depressed mood" or "PTSD", is 
immaterial for purposes of rating the psychiatric disability.  
As the VA examiner noted, the veteran's psychiatric 
impairment has been variously diagnosed over the years.  
These changes in the diagnosis assigned necessarily do not 
themselves result in any change in the underlying psychiatric 
impairment, or thus to the rating to be assigned to that 
impairment.  

It was again indicated on October 2005 VA examination that 
the disorder, however diagnosed was at least in part related 
to service.  As such, there is a basis to grant the claim for 
PTSD as among the diagnoses used to treat the psychiatric 
impairment present.

The claims folder contains opinions by medical practitioners, 
albeit general practitioners and a nurse, to the effect that 
the veteran has PTSD related to in-service stressors, and it 
is reasonable to conclude that at least some of the alleged 
stressors supportive of these diagnoses in fact occurred, and 
may be accepted in part based on supportive lay statements.  
Hence, the present grant is not unsupported by the 
evidentiary record.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Board 
may accept or reject medical opinions, but must ground its 
decisions in the evidentiary record).

Accordingly, the Board finds that service connection for PTSD 
is warranted in this case.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2006) ; 38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


